Case 4:18-mj-00786-BJ Document 7 Filed 12/20/18 Pagelof1 PagelD 11

 

 

    

UNITED STATES DISTRICT COURT.

NORTHERN DISTRICT OF TEXAS AT FORT WORTH a

   

UNITED STATES OF AMERICA

v. Case Number: 4:18-MJ-786 — GEC 20 agg
BRIAN MATTHEW MORTON op a pirege
pA
ee
eee ate

ORDER OF TEMPORARY DETENTION AND
SCHEDULING DETENTION AND PRELIMINARY HEARING

Upon motion of the Assistant United States Attorney, it is ordered that a detention’ and preliminary hearing
is set for Thursday, December 27, 2018 at 2:00 p.m. before United States Magistrate Judge Jeffrey L. Cureton, 501
W. 10" Street, Fort Worth, Texas. All attorneys are required to appear in court 15 minutes prior to the hearing.

It is further ordered that pending this hearing, the defendant shall be detained in the custody of the United

States Marshal and produced for the hearing set forth above.

Signed: December 20, 2018

Aha

JEFF -PORETON
UNITED S%ATES MAGISTRATE JUDGE

 

' Tf not held immediately upon defendant’s first appearance, the detention hearing may be
continued for up to three days upon motion of the Government, or up to five days upon motion of
the defendant, 18 U.S.C. Section 3142(f)(2).

 
